        Case 2:19-cv-04629-JZB Document 1 Filed 07/03/19 Page 1 of 6



1    Shalev Amar (022332)
2    samar@amarlawgrp.com
     Michael J. Goodman
3    mgoodman@amarlawgrp.com
4
     Amar Law Group, PLLC
     40 W. Baseline Road, Suite 208
5    Tempe, AZ 85283
6
     (866) 904-2627
     (866) 226-1333 (facsimile)
7    Attorneys for Plaintiffs
8
                             UNITED STATES DISTRICT COURT
9                                 DISTRICT OF ARIZONA
10
     Kevin and Sunny Johnson,                    )   Case No.:
11                                               )
     Plaintiffs,                                 )   COMPLAINT -
12
                                                 )   VIOLATION OF THE MAGNUSON-
13          vs.                                  )   MOSS WARRANTY ACT AND
                                                 )   VIOLATION OF THE ARIZONA
14
     FCA US LLC d/b/a Ram,                       )   MOTOR VEHICLE WARRANTIES
15                                               )   ACT
     Defendant.                                  )
16
                                                 )
17
            1.     The District Court has jurisdiction to hear this matter under 28 U.S.C. §
18

19   1331 as there is a federal question pursuant to the Magnuson-Moss Warranty Act, 15
20
     U.S.C. § 2301 et seq. Jurisdiction is also conferred through 15 U.S.C. § 2310(d) as the
21
     amount in controversy exceeds $50,000.00. There is also diversity jurisdiction as the
22

23   amount in controversy is over $75,000.00 and the parties are citizens of different states.
24   The Court has pendent jurisdiction over Plaintiffs’ A.R.S. § 44-1261 et seq. claim.
25

26
            2.     The Plaintiffs, Kevin and Sunny Johnson (“Plaintiffs”), are Arizona

27   consumers.
28




                                             Complaint - 1
        Case 2:19-cv-04629-JZB Document 1 Filed 07/03/19 Page 2 of 6



1           3.     The Defendant, FCA US LLC d/b/a Ram (“Defendant”) is a foreign
2
     corporation authorized to do business in the State of Arizona and is engaged in the
3

4
     manufacture, sale, supply and distribution of motor vehicles and attendant warranties.

5    Defendant supplies its products and services to the Arizona consuming public through its
6
     authorized dealerships, including Earnhardt Chrysler Jeep Dodge.
7

8
            4.     On January 12, 2019, Plaintiffs purchased from Earnhardt Chrysler Jeep

9    Dodge a new 2018 Ram 3500, Vehicle Identification No. 3C63RRJL6JG354030
10
     (“3500”) manufactured and supplied by Defendant, for a total financed price of
11
     $94,749.48.
12

13          5.     In connection with Plaintiffs’ purchase of the 3500, Defendant issued and
14
     supplied Plaintiffs with its written warranty, which has inter alia 3 year/36,000-mile
15
     bumper to bumper coverage and 5 year/100,000-mile powertrain coverage.
16

17          6.     In addition, under Defendant’s repair or replacement warranty, Defendant
18
     was required (through its authorized dealership warranty repair agents) by common law,
19
     State law, and statute to perform adequate and competent repairs or replacements within a
20

21   reasonable opportunity, as competent repairs within a reasonable opportunity is the
22   essential purpose of warranties restricted to repair or replacement of defective parts.
23
            7.     Plaintiffs experienced multiple non-conformities with the 3500 that
24

25   manifested shortly after acquisition. Notably the 3500 exhibited the following defects and

26   conditions: engine (3 repair attempts), fuel pressure switch, fuel pump, and actuator.
27

28




                                              Complaint - 2
        Case 2:19-cv-04629-JZB Document 1 Filed 07/03/19 Page 3 of 6



1            8.    The 3500 was repeatedly presented for repair of these defects and non-
2
     conformities at Defendant’s designated repair agents, where the warranty repairs have
3

4
     taken sixty-four (64) days to perform.

5            9.    The sixty-four (64) days the vehicle was out of service by reason of
6
     warranty repair exceed by more than double the Lemon Law’s thirty (30) day
7

8
     presumption of unreasonableness. See A.R.S. §44-1264 (A)(2).

9            10.   The 3500 remains defective and non-conforming.
10
             11.   The above-mentioned conditions and inadequate warranty repairs constitute
11
     substantial impairment in the use and value of the subject vehicle to Plaintiffs.
12

13           12.   Plaintiffs provided Defendant, through its designated dealership warranty
14
     repair agents a reasonable opportunity to repair the defects, non-conformities and
15
     conditions within the 3500.
16

17           13.   Defendant failed to cure the 3500 in a reasonable opportunity and thus the
18
     3500’s warranty failed its essential purpose.
19
             14.   Defendant’s failure to correct the 3500’s defects within a reasonable
20

21   opportunity violates Defendant’s statutory and common law duties to Plaintiffs and the
22   expectations created by Defendant’s promotional documents and warranties.
23
             15.   Defendant has had notice of the 3500’s conditions and an opportunity to
24

25   cure.

26           16.   Plaintiffs gave Defendant additional notification of the defects within the
27
     3500 and the excessive number of times Defendant’s authorized repair agents attempted
28




                                              Complaint - 3
       Case 2:19-cv-04629-JZB Document 1 Filed 07/03/19 Page 4 of 6



1    repairs, as well as Plaintiffs’ lawful demand for the remedies provided by the Lemon
2
     Law, on March 13, 2019.
3

4
           17.    Plaintiffs and Defendant were unable to reach an accord.

5          18.    Plaintiffs did not receive the basis of their bargain for a new 3500. Instead
6
     Plaintiffs were saddled with a 3500 riddled with substantial defects akin to an improperly
7

8
     maintained high mileage lower value used vehicle.

9          19.    As a direct and proximate result of Defendant’s failure to comply with its
10
     written warranty, statutory obligations, and common law duties, Plaintiffs have suffered
11
     damages and, in accordance with 15 U.S.C. §2310(d), Plaintiffs are entitled to bring suit
12

13   for such damages.
14
           20.    Plaintiffs have met all legal and enforceable obligations and preconditions
15
     provided for in Defendant’s warranty and by statute(s).
16

17         21.    Plaintiffs demand a trial by jury.
18
                                   COUNT I
19                       BREACH OF WRITTEN WARRANTY
                 PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT
20

21         22.    Plaintiffs re-allege and incorporate by reference paragraphs 1-21 in this
22   Complaint.
23
                  WHEREFORE, pursuant to 15 U.S.C. § 2310(d), Plaintiffs pray for the
24

25         following relief against Defendant for its written warranty breach:

26                a. An award of diminution in value damages and any equitable relief to
27
                      which Plaintiffs are entitled;
28
                  b. All incidental and consequential damages;


                                              Complaint - 4
          Case 2:19-cv-04629-JZB Document 1 Filed 07/03/19 Page 5 of 6



1                  c. All attorneys’ fees, expert fees and court costs incurred during the
2
                      commencement and prosecution of this matter; and,
3

4
                   d. All other relief deemed justified by this Court.

5                                   COUNT II
6
                    VIOLATION OF THE ARIZONA MOTOR VEHICLE
                               WARRANTIES ACT
7

8
             24.   Plaintiffs re-allege and incorporate by reference paragraphs 1-22 in this

9    Complaint.
10
             25.   In accordance with A.R.S. § 44-1263 et seq., Plaintiffs are entitled to
11
     equitable relief in the form of a refund of the subject vehicle’s purchase price or a
12

13   comparable new replacement vehicle.
14
                   WHEREFORE, pursuant to A.R.S. § 44-1261 et seq., Plaintiffs pray for the
15
             following remedies against Defendant:
16

17                 a. A new replacement vehicle or full refund of the purchase price inclusive
18
                      of collateral charges accrued minus a reasonable usage fee not to exceed
19
                      ten (10) cents per mile (at Plaintiffs’ election);
20

21

22   //
23
     //
24

25   //

26   //
27
     //
28




                                              Complaint - 5
     Case 2:19-cv-04629-JZB Document 1 Filed 07/03/19 Page 6 of 6



1             b. All reasonable attorneys’ fees, expert fees and court costs incurred
2
                 during the commencement and prosecution of this matter; and,
3

4
              c. All other relief deemed justified by this Court.

5

6
              RESPECTFULLY SUBMITTED this 2nd day of July, 2019.
7

8
                                          By: /s/Michael J. Goodman
9

10
                                                   Shalev Amar
                                                   Michael J. Goodman
11                                                 Amar Law Group, PLLC
                                                   40 W. Baseline Road, Suite 208
12
                                                   Tempe, AZ 85283
13                                                 (866) 904-2744
                                                   (866) 226-1333 (facsimile)
14
                                                   Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Complaint - 6
